DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/4/2020.  Claim 4 has been cancelled.  Claims 21-29 have been added.  Claims 1-3, 5-29 are pending.  Claims 1-3, 5-8, 10-20 have been amended.  Claims 1-3, 5-29 are examined herein.  
Applicant’s amendments to the claims have rendered the 103 rejection over Petrova moot, therefore hereby withdrawn.
Applicant’s arguments with regard to the 103 rejection over Schuldes have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.
The claim amendments have also necessitated the following new 112 rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 18-19, 22-28 of copending Application No. 15/905,661.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of forming a coating on a substrate, such as an agricultural product, with monoacylglycerides of differing lengths.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 6-12, 15-18, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6-10, 12-14, 16, 18-26, 28-30, 32-33, 35-39 of copending Application No. 16/121,513.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of forming a coating on an agricultural product with monoacylglycerides of differing lengths.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 6-12, 15-18, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 31-34, 36-49, 51-62 of copending Application No. 16/297,278.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of forming a coating on an agricultural product with monoacylglycerides of differing lengths.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,092,014 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of forming a coating on an agricultural product with monoacylglycerides of differing 

Claims 1-3, 5-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,517,310 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of forming a coating on an agricultural product with monoacylglycerides of differing lengths.  It is obvious to optimize the thickness of the coating to greater than 0.05 and less than 3 microns, because the coating is a result effective variable that produces a level of desired protection of the harvested produce from spoilage.  Too little coating will not produce the desired protection and too much will compromise the integrity of the edible fruit or vegetable.  The skilled artisan would have been motivated to find the optimal thickness so as to maximize the protective effects of the coating while maintaining the integrity of the harvested produce.

Claims 1-3, 5-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. 

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or 
There is no disclosure in the instantly filed specification for the terms “glyceride” and “acylated monoglyceride” let alone support for the negative proviso regarding “wherein the composition does not comprise an acylated monoglyceride.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schuldes (DE 25 05 428, of record).
The instant claims are directed to a method of protecting harvested produce by applying a composition comprising 1-glycerol stearate (SA-1G), an organic salt, and 1-glycerol palmitate (PA-1G) to form a coat over the harvested produce.

Schuldes teach as discussed above, however, fail to specifically teach a coating between 0.05 to 3 microns thick and wherein the monoacylglycerides is at least 90% pure.
It is also obvious to optimize the coating thickness as well as the purity of the monoacylglycerides to that which is claimed because because Schuldes clearly teaches that palmitic and stearic acid monoglycerides are the active agents responsible for the protective coating in edible harvested products, such as peas and rice.  It would have been obvious for one of ordinary skill in the art to optimize the amount of these active agents to form the most effective protective coating based on the type of harvested product, the amount of protection desired, the targeted environmental factor, and length of protected required, etc.  This is a result effective parameter that the skilled artisan would have had a reasonable expectation of success in optimizing, absent a showing of criticality or unexpected results.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 

Response to Arguments
Applicant argues that the claim amendments now recite a that the maximum amount of other glycerides, for example diglycerides and/or triglycerides, that can be present in the claimed composition is less than 10%, which is well below the combined 47% diglycerides and triglycerides present in the Schuldes composition.  It would not be obvious to both increase the amount of monoglycerides in the composition from 46% to at least 50% and lower the diglycerides and triglycerides below 10% in the Schuldes composition because the objective is to create a glaze coating consisting mainly of monoglycerides and diglycerides.  Schuldes teaches that diglycerides are a key component of its glaze compositions, and exemplifies a preferred embodiment comprising 46% monoglycerides, 35% diglyceride, and 12% triglyceride.  Since diglycerides and triglycerides are a substantial and important portion of the glyceride component of Schuldes composition, the skilled worker would not have been motivated to substantially reduce these amounts.
This is not persuasive because the example set forth by Schuldes was just an example and is in no way limiting.  Schuldes does not set a minimum or maximum 
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 8:30 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached at (571)-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627